Title: To James Madison from John Gavino, 21 July 1806
From: Gavino, John
To: Madison, James



No. 29
Sir
Gibraltar 21st: July 1806

Not being favourd with any of your Commands since my last Respects p No: 28 under date 10th. Instant I beg leave to be referrd thereto.  The Portuguese it is sayd have Captured another Tripolin Cruiser.  Two belonging to Tunis have lately been in Tetuan and one at Tangeir
The Portuguese Government has threatend Tripoly with Warr unless they give up the Hamburgh Vessel with her Valuable Cargo of Linnen which they Captured close on the Barr of Lisbon and is safe at Tripoly.  In the mean time they detain such of their Cruisers as they meet.  They release those of Tunis on Condition that they are not to Cruise out side the Gutt.
On the 10th: Instant the Brig Louisa of Philadelphia John Clark Master with a Cargo of Colonial Produce from Philadelphia for Marseilles was brought in by the British Sloop of Warr Termigant Capn: Petit for Examination, but she sett at Liberty to proceed in a few hours.
I beg leave to submit to you for your information the Inclosed Copys of my two Letters to Major General Drummond the new Commander in Chief of the Garrison in the absence of Genl. Fox, that of his answer with the Copy of what I have wrote our Minister Mr. Monroe at the Court of London where I hope he will get redress by obtaining an order to the Governour for the Landing and Selling of Tobacco from the U. S. for Exportation as has been the case for many years past.  It is a branch of Trade worthy of attention  we have two more Cargos now in the Bay and I dare say will shortly have many others.  The Commander in chiefs Prohibition will greatly injure our Merchants in America.  I have only to repeat that it is a branch of business well worthy of the most Ceriouse attention from the utility which arrises to the Commerce of the U. S.; I expect you will approve of what I have done  I have the honor of inclosing one from Consul Simpson of Tanger and have the honour to be with respect, Sir Your most obedt: & most huml: servt.

John Gavino

